Citation Nr: 0104261	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-23 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Entitlement to service connection for residuals of a closed 
head injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 




INTRODUCTION

The veteran had active service from January 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the 
Wilmington, Delaware Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
residuals of a closed head injury.  

By rating action dated in June 1999 the RO, in part, denied 
service connection for cervical and lumbar radiculopathy.  
The RO's attention is directed to a VA Form 9 submitted by 
the veteran in November 1999, in which the veteran referred 
to his back condition and essentially presented arguments in 
favor of his claim for service connection for a back 
condition.  This issue is therefore referred to the RO for 
appropriate consideration.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Service medical records show that the veteran was involved in 
a motorcycle accident in June 1973.  Service medical records 
show that he sustained multiple injuries including amputation 
of his left arm, but do not appear to make reference to a 
head injury.  The veteran, however, contends that he 
sustained a closed head injury as a result of the motorcycle 
accident in service, and that as a result he currently has 
several associated neurological conditions.  

In support of his claim, the veteran has submitted opinions 
from private physicians which tend to link his current 
neurological problems to a closed head injury in service.  In 
a June 1998 letter, Dr. Ducker reported that from the closed 
head injury in service, the veteran did get damage to the 
mid-brain and middle cerebral peduncles, and ended up with 
cerebellar atrophy and has changed his coordination and 
speech.  In a July 1998 letter, Dr. Andrew concluded that the 
veteran suffered from injuries to the brain stem and 
cerebellum, sustained in his original motor vehicle accident 
in 1973, and causing ataxia of gait and speech, dysphagia, 
dysarthria, aspirations, and a cough.  In a July 1999 letter, 
Dr. Andrew noted that the veteran inquired as to whether 
there was a causal relationship between the motorcycle 
accident in service and MRI abnormalities with subsequent 
chronic neurologic disability.  Dr. Andrew reported that it 
was difficult, 26 years after the fact, to assign causality 
with any degree of certainty, but opined that the two were 
"probably related" given the fact that the veteran 
"apparently had no deficits prior to his injury".  It is 
unclear as to whether any of the private physicians who 
provided opinions have reviewed the veteran's entire medical 
history to include the records of treatment following the 
accident inservice.  The record also reflects that the 
veteran has yet to be scheduled for a VA examination.  The 
veteran should therefore be scheduled for a VA neurological 
examination in order to clarify the nature and probable 
etiology of any neurological disability.  

The Board also notes that the veteran contends that after the 
motorcycle accident in June 1973 he was first treated in the 
emergency room at Kimbrough Army Hospital at Fort Meade, and 
was then transferred to Walter Reed Army Medical Center, and 
that such treatment records are not included with his service 
medical records.  There are several references in the service 
medical records which appear to show, however, that the 
veteran was first treated at Walter Reed Army Medical Center 
after the motorcycle accident.  Nonetheless, on remand the RO 
should attempt to obtain such treatment records from 
Kimbrough Army Hospital.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, VA 
or private, who have treated him for his 
reported closed head injury, or any 
residuals thereof, since his discharge 
from service in 1974.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.  This should specifically 
include complete treatment records from 
Kimbrough Army Hospital at Fort Meade, 
Clifford Andrew, M.D., and Thomas Ducker, 
M.D. 

2.  The veteran should then be afforded a 
VA neurological examination to determine 
the nature and probable etiology of any 
neurological disability.  The claims 
folder, including any additional 
treatment records associated with the 
file, must be available for review by the 
examiner prior to evaluating the veteran.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran sustained closed 
head trauma as a result of the motorcycle 
accident during service, and, if so, 
whether it is at least as likely as not 
that any neurological disability may be 
related to the veteran's motorcycle 
accident in service.  The examiner should 
explain the rationale for any opinion(s) 
expressed.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


